--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
EXHIBIT 10.1
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
AGREEMENT AND PLAN OF COMPLETE LIQUIDATION OF
SECURITY NATIONAL LIFE INSURANCE COMPANY OF LOUISIANA
INTO SECURITY NATIONAL LIFE INSURANCE COMPANY




THIS AGREEMENT AND PLAN OF COMPLETE LIQUIDATION (this “Agreement”) is made and
entered into effective this 18th day of September 2009, by and between SECURITY
NATIONAL LIFE INSURANCE COMPANY OF LOUISIANA, a Louisiana domiciled insurance
company, formerly known as Paramount Security Life Insurance Company (“Security
National Life of Louisiana”) and SECURITY NATIONAL LIFE INSURANCE COMPANY, a
Utah corporation ("Security National Life").


WITNESSETH:


WHEREAS, on March 16, 2004, Security National Life completed the purchase of all
of the outstanding shares of Security National Life of Louisiana and, as a
result, Security National Life of Louisiana became a wholly owned subsidiary of
Security National Life;


WHEREAS, both corporations are involved in the same line of business, and it has
been determined by the Boards of Directors of both Security National Life of
Louisiana and Security National Life that it will be more efficient and
profitable to have Security National Life of Louisiana liquidated into Security
National Life;


WHEREAS, the Boards of Directors of both Security National Life of Louisiana and
Security National Life do for said reasons and for the general welfare of said
corporations and their respective stockholders, deem it advisable that Security
National Life of Louisiana be liquidated into Security National Life; and


WHEREAS, this Agreement has been approved and authorized by resolutions adopted
by the sole shareholder of Security National Life of Louisiana and the directors
of each party.


NOW THEREFORE, in consideration of the premises and for the purposes of setting
forth and prescribing the terms and conditions of such complete liquidation and
the manner of carrying the same into effect, the parties hereto do hereby adopt
the following plan of complete liquidation and agree as follows:


AGREEMENT


Section 1


It is intended that Security National Life of Louisiana be liquidated into
Security National Life in essentially the same manner as the liquidation
described in Private Letter Ruling 9847027 in order to achieve the same tax
treatment and consequences under Section 332 of the Internal Revenue Code of
1986 and other applicable provisions described in said Letter Ruling.


Section 2


The liquidation of Security National Life of Louisiana and transfer of its
business to Security National Life shall be accomplished as follows:


 
 

--------------------------------------------------------------------------------

 
 
(1)           Prior to December 31, 2009, but after the date of adoption of this
Agreement, Security National Life shall exercise its right of recapture pursuant
to Article II, Section 3 of the Reinsurance Agreement dated November 30, 2008,
between Security National Life and Capital Reserve to recapture all of the
policies and risks reinsured under that Reinsurance Agreement and, as a result,
Security National Life will become primarily liable for the liabilities on the
insurance contracts and annuities originally issued by Capital Reserve to its
policyholders.  The assets transferred to Security National Life pursuant to
such right of recapture shall have a fair market value equal to the assumed
liabilities.


(2)           Simultaneously with the transfer of assets and liabilities made
pursuant to the recapture in paragraph (1) above, all of the other assets of
Capital Reserve not transferred in such recapture, as they exist at that time
(except for Capital Reserve’s corporate charter, insurance licenses, and the
minimum capital, if any, including cash and investments necessary to preserve
its corporate existence (“Retained Assets”)), shall be distributed by Capital
Reserve to Security National Life, and Security National Life shall assume all
of the liabilities of every kind and description of Capital Reserve existing at
that time.  Security National Life has no plan or intention to dispose of such
assets.  The fair market value of Capital Reserve’s assets transferred to
Security National Life pursuant to the recapture will equal its liabilities
(including any amounts owed to Security National Life) immediately prior to the
Final Liquidating Distribution, as defined below.  After this distribution,
Security National Life will continue to own all of the stock of Capital Reserve,
and Capital Reserve will be a corporate shell holding only the Retained Assets.


(3)           The simultaneous distributions described in paragraphs (1) and (2)
above of this Section 2 will constitute the “First Liquidating
Distribution.”  Within twelve months of the First Liquidating Distribution,
Security National Life will either (i) sell the Capital Reserve stock to an
unrelated business entity, or (ii) distribute the remaining assets to Security
National Life in complete liquidation of Capital Reserve, which will constitute
the “Second Liquidating Distribution.”  After such distribution, Capital Reserve
will cease to exist.


(4)           Security National Life will file the statement described in
Treasury Regulations, Section 332-6(b) and, if applicable, both Security
National Life and Capital Reserve will file the statement described in Treasury
Regulations, Section 381(b)-1(b)(3).


(5)           In implementing this Agreement, Security National Life and Capital
Reserve shall each be responsible to comply with all regulatory requirements
applicable to it.


Section 3


Capital Reserve will make all deeds, conveyances, assignments, bills of sale or
assurances as are necessary or desirable to vest in Security National Life the
title to any property or rights of Capital Reserve or to evidence such vesting,
and will do all things as may be necessary, proper or appropriate to accomplish
same.  It is agreed and intended by the parties that all such deeds,
conveyances, assignments, bills of sale and assurances will be executed and
delivered as part of the liquidating distributions described in Section 2.


Section 4


This Agreement shall be signed on behalf of each party hereto by its
President.  Each party to this Agreement agrees to comply with laws applicable
to it in connection with this Agreement.



 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.


 
CAPITAL RESERVE LIFE INSURANCE COMPANY,
 
a Missouri corporation
       
Attest:
By:       /s/ Scott M. Quist                                         
 
         Scott M. Quist, President
   
     /s/ Jeffrey R. Stephens                 
 
Jeffrey R. Stephens, Secretary
       
SECURITY NATIONAL LIFE INSURANCE COMPANY, a Utah corporation
       
Attest:
By:       /s/ Scott M. Quist                                         
 
          Scott M. Quist, President
   
     /s/ Jeffrey R. Stephens
 
Jeffrey R. Stephens, Secretary
 



 
 
3

--------------------------------------------------------------------------------